Per Curiam.
The plaintiff showed by his proof that the tile in which the hot water control handle was fastened was loose and when he attempted to control the supply of water the handle, together with a piece of the tiling and some plaster, came out of the wall and fell on the floor, a small piece of the handle remaining in his hand; that plaintiff was severely scalded. This condition existed for about four weeks and notice had been given to the landlord, who failed to repair it. This proof constituted a prima facie case and it was error to dismiss the complaint.
Judgment reversed and new trial ordered, with thirty dollars costs to appellant to abide the event.